DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim rejections made in the office action dated 1/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All previous objections and rejections have been withdrawn in favor of the below rejections.  It is noted that this Office Action is Non-Final in that claim language previously presented is now rejected under 35 USC 112. 
Claim Objections 
Claim 2 is objected to because of the following informalities: line 2 recites “vital sign monitor”, this should read “vital sign monitors”. 
Claim 8 is objected to because of the following informalities:  line 3 recites “medical database, transmit and display said medical records”.  This should read “medical database and transmit and display said medical records”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: within the publication (US 2020/0090807) paragraph 0028 states “between different the head mounted”, the word “the” needs to be deleted.  In paragraph 0033 it states “physician extender”, it is unclear what a physician extender is.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in line 5 “a patient monitoring assembly” which is singular.   Claim 1, lines 7-9 then recites “said patient monitoring assembly is capable of sensing vital signs of one or more patients and generating patient parameter signals for each said patient representing the values of said patient’s vital signs”.  Finally line 15 recites that the central server displays real-time patient parameter signals of the one or more patient(s)”.  This language is indefinite in that it is impossible for a single monitoring assembly to monitor multiple patients at one time in order for the real-time display of vital signs.    Claim 5 should be amended to recite “one or more patient monitoring assemblies”.    
Claim 1, lines 7-9 further recites “said patient monitoring assembly is capable of sensing vital signs of one or more patients and generating a patient parameters signal for each of said patient representing the values of said patient’s vital signs”.  This language appears to indicate that only one patients parameters is represented for all of the patients the language is indefinite and confusing.   As is  discussed above there are clearly multiple monitoring assemblies if there are multiple patients, there is one assembly if there is one patient.  The claim language needs to reflect that each patient has their own monitoring assembly and the monitoring assemblies are only sensing vital signs from that particular patient.  As the claim reads now, a single assembly may or may not be sensing multiple patients, which is indefinite.  
Claim 1, lines 15-18 recite “wherein said central server executes a computer program to selectively display real-time patient parameter signals of one or more patient, real-time machine signals , and/or patient record from said medical database on one of the plurality of head mounted display and communication units”.  First, as a formality and not a specific rejection this should read “one or more patients” and “patient records”.  This language is also indefinite in that the patient vital signs are recorded from the patient, then sent to the server and then sent back to the doctor worn head mounted display and communications unit.  There will necessarily be a lag in time between when the sensor senses a signal and it ultimately reaches the doctor for visualization, this may be near-real-time but it certainly is not real time.  The language is objected to.    For the purpose of examination it will be assumed that this is near-real-time. 
Claim 13 recites “said companion application contain executable computer programs that enables selective display continuous, or discrete data stream of one or more patients or communications between selected head display and communication unit.  This language is missing words and punctuation and is therefore indefinite as to the exact meaning of the claim language.  It is unclear how the claim can be properly amended.
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhout et al. US 2015/0309316.
Regarding claims 1-4:  Osterhout discloses a central server (paragraphs 0446, 0478, 0746-747), a plurality of head mounted display and communication units 100 (“augmented reality eyepiece ”figure 1, the displays are projected via projector 108 to the lenses 104, communication is carried out via the transceiver 118 and antenna 110) interfaced with the server (paragraph 0446 discloses that the processing of the information gathered via the head mounted display/augmented reality headpiece 100 can be performed via a processor within the eyepiece, or in a remote server therefore it is clear that the eyepiece is operably connected to the server); a patient monitoring assembly for vital signs including temperature, EEG, EKG and blood pressure (paragraph 0839, paragraph 0417 a wounded soldiers eyepiece can send information to a medic’s glasses which includes heart rate, blood pressure etc – clearly the heart rate and blood pressure are being monitored, also see paragraphs 0022, 0046, 0424 and 0764); wherein the patient monitoring assembly is capable of sensing vital signs of one or more patients (paragraphs 0838, 0841 it is assumed for the purpose of compact prosecution that each individual patient has his or her own monitoring system) and generating patient parameters (heart rate, blood pressure, breathing stress, paragraph 0838) representing the values of the patients vital signs; and a wireless network (paragraph 0749) and a medical database communicately connected to said wireless network (paragraphs 0472, 0512-513; previous medical images are clearly and inherently maintained within a database), wherein the central server executes a computer program to selectively display near-real-time patient parameters of the patients to the head mounted display and communications unit (paragraphs 0838 and 0841).  Regarding the claim language found in lines 10-12 and 16-17 which is not included in this rejection, this is an or clause within a device claim therefore only one or the other needs to be disclosed in the prior art to read on the claim as written.  In this case the patient monitoring assemblies are addressed and the computerized machine sensing is not addressed in that the prior art clearly discloses the monitoring.  Claims 5-6 are also directed towards this language.  
Regarding claim 9:  Osterhout discloses the central server paragraphs 0446, 0478, 0746-747) is a digital patient monitor processor capable of receiving patient parameter signals from the patient monitoring assembly via wired or wireless networks, convert near-real time patient parameter signals into alphanumeric or graphic data and generate a continuous data stream that is transmitted to the head mounted display and communications unit (the data streams are digital, paragraph 0284, paragraph 0351.  Osterhout also discloses that the processing is done either locally or remotely at a server, wireless networks are disclosed, paragraph 361, and the display is rendered on the eyepiece paragraph 0837-0841). 
Regarding claim 10:  Osterhout discloses a mobile computing device 112 (figure 1) and a head mounted device 122 (figure 1).
Regarding claim 11:  Osterhout discloses that the mobile computer device comprises a combined patient monitoring and telecommunications processor or stand alone patient monitoring and telecommunication (communication is done via the transceiver 118 in figure 1, the processor 112 is disclosed as being capable of doing offline processing which makes it capable of processing the signals received (paragraph 0478), the telecommunication processor enables visual and audio communication between head mounted units (paragraph 0841) and the patient monitoring processor enables retrieval and processing of patient parameters  from vital signs (paragraphs 0835-0841). 
Regarding claim 12:  Osterhout discloses a microphone (paragraphs 0029, 0032), haptic tactical sensor (paragraphs 0429, 0436 and 0523), optical display 104 (“lens” figure 1), video camera (“camera” figure 29), headphone 120 (“earbuds”, figure 1), digital processor (“DSP”, paragraphs 0224 and 0283) and a battery (paragraph 0226).
Regarding claim 13:  Osterhout discloses that the system comprises a companion application, which contains executable computer programs to enable display of patients or communications between head displays and communication units (paragraph 0841).  

All claims are rejected as best understood in light of the 112 rejections and indefiniteness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792